 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 DEV ANANTH DURAI,                                        Case No.: 2:19-cv-00670-APG-GWF

 4          Plaintiff                                     Order Deeming Order to Show Cause
                                                                      Satisfied
 5 v.

 6 JIANGTIAN SUN and SUN TIMEPIECE
   TRADE, LLC,
 7
        Defendants
 8

 9         In light of the plaintiff’s response to the third order to show cause (ECF No. 22),

10         IT IS ORDERED that the third order to show cause (ECF No. 12) is deemed satisfied and

11 I will not dismiss for lack of subject matter jurisdiction at this time. However, the plaintiff

12 remains responsible for establishing that subject matter jurisdiction exists in this case.

13         DATED this 26th day of June, 2019.

14

15
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
